GLICKSTEIN, Judge.
This is a consolidation of four appeals pursuant to section 120.68, Florida Statutes (1981), of Florida Parole and Probation Commission determinations of presumptive parole release dates (PPRD’s). We dismiss for appellants’ lack of standing to appeal under section 120.68. Though it has been held that prisoners could previously appeal PPRD’s under the aegis of section 120.68, Roberson v. Florida Parole & Probation Commission, 444 So.2d 917 (Fla.1983), we agree with the first district, on the basis of the reasoning of that court, that the statutory change effected by Chapter 83-78, Laws of Florida, cuts off this right of appeal in cases still pending when the change became effective, Rothermel v. Florida Parole & Probation Commission, 441 So.2d 663 (Fla. 1st DCA 1983). We *638also join the first district in certifying to the Florida Supreme Court, pursuant to Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v) the following question as one of great public importance:
Did the enactment of Chapter 83-78, Laws of Florida, terminate section 120.68 appeals by prisoners from Florida Parole and Probation Commission final action pertaining to presumptive parole release dates where such appeals had not been determined on the effective date of that legislative act?
BERANEK and HERSEY, JJ., concur.